Citation Nr: 0033971	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial, 10 percent evaluation 
assigned for residuals of injury of the right foot and ankle 
with traumatic arthritis of the right ankle.  

2.  Entitlement to primary service connection for a right 
knee disorder, including traumatic arthritis.  

3.  Entitlement to service connection for a right knee 
disorder, including traumatic arthritis, on a secondary 
basis.

4.  Entitlement to service connection for left ear defective 
hearing.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to July 
1971, and from December 1990 to May 1991.  The veteran was 
also a member of the Army Reserves, and performed inactive 
duty for training (INACDUTRA) including jump training on June 
2, 1991.  

The appeal of the issue of service connection for a right 
knee disorder arises from the December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, in pertinent part, denying 
that claim.  The appeal of the claim for a higher initial 
evaluation than the 10 percent rating assigned for a right 
foot and ankle disorder arises from the September 1998 RO 
decision granting service connection and assigning a 10 
percent rating for that disorder. 

A claim of entitlement to secondary service connection for a 
right knee disorder, including traumatic arthritis, was 
raised by the veteran in a statement on appeal dated in March 
1998 and received by the RO in April 1998.  He again claimed 
secondary service connection for a right knee disorder in a 
document labeled "Notice of Disagreement," received by the 
RO in October 1998.  The secondary service connection claim 
was denied by the RO in an April 1999 Supplemental Statement 
of the Case and is deemed by the Board to have been appealed 
by the veteran and his representative.  

In the course of the veteran's appeal, he testified before a 
hearing officer at the RO in September 1998.  The hearing 
transcript records the veteran's withdrawal of appeals for 
claims of entitlement to service connection for disorders of 
the left knee and both elbows.  Accordingly, these claims are 
no longer in appellate status.  A transcript of the hearing 
is included in the claims folder.  

In June 1999 the RO denied service connection for bilateral 
defective hearing.  The veteran submitted a notice of 
disagreement with that determination in July 1999.  In 
October 1999 the RO granted service connection for right ear 
defective hearing and continued the denial of service 
connection for left ear defective hearing.  In October 1999 
the veteran indicated that he was continuing his disagreement 
with the denial of service connection for left ear defective 
hearing.  Inasmuch as the claims folder does not reflect that 
a responsive Statement of the Case has been issued by the RO, 
remand of the claim is required.  Manlincon v. West, 12 Vet. 
App. 238 (1999).


REMAND

As an initial matter, the Board notes that following attempts 
to obtain the veteran's service medical records, an RO 
administrative determination was made in December 1997 that 
the veteran's service medical records were unavailable, with 
the National Personnel Records Center (NPRC) not responding 
to telephone calls or written inquiries for service medical 
records of the veteran.  The Board finds this determination 
to be unacceptable.  Earlier, in October 1997, a facility 
described as the RMC was noted not to have the veteran's 
service medical records.  In a letter dated December 17, 
1997, the veteran suggested that he had submitted copies of 
his service medical records to the RO, but that they had not 
been added to the claims folder.  In a later letter to the 
RO, received in February 1998, the veteran reported that his 
service medical records were forwarded to APERCEN, St. Louis, 
Missouri, two or three months ago, and he gave the RO 
exhaustive instructions on how to obtain them.  It is 
indicated that the RO contacted APERCEN about the service 
medical records in April 1998, but it is unclear what the 
response was.  The veteran's service medical records are not 
in the claims folder.  The Board is therefore obliged to 
issue instructions to the RO for obtaining the veteran's 
service medical records.  What constitutes an adequate search 
for service medical records is described in Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

The veteran in July 1999 submitted a notice of disagreement 
with a June 1999 RO decision in pertinent part denying 
service connection for left ear hearing loss.  While the 
veteran was again denied service connection for left ear 
hearing loss in an October 1999 RO decision, no Statement of 
the Case is contained in the claims folder in response to the 
veteran's July 1999 notice of disagreement.  Where a notice 
of disagreement has been submitted, the veteran is entitled 
to a Statement of the Case. 38 C.F.R. § 19.26 (2000).  The 
failure to issue a Statement of the Case is a procedural 
defect requiring a remand.  Manlincon v. West, , 12 Vet. 
App. 238 (1999).  See also 38 C.F.R. § 19.9(a) (2000) 
(stipulating that, if correction of a procedural defect is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction and 
specify the action to be undertaken).  Additionally, on 
Remand, the RO should complete any additional development 
deemed necessary.  38 C.F.R. § 19.26 (2000).

The claims folder contains private medical records from 
Belton Family Practice, including a March 1990 outpatient 
treatment record of ongoing right knee discomfort, with a 
diagnosis of right knee arthritis.  A further treatment 
evaluation in October 1990 at Foothills Orthopedic assessed 
an essentially normal right knee with minimal early medial 
compartment degenerative joint disease.  

In a service redeployment examination report in April 1991, 
no orthopedic disorders were identified.   

A June 4, 1991 Belton Family Practice outpatient treatment 
record noted that the veteran had parachuted from a 
helicopter three days prior, injuring his right ankle.  The 
veteran had a lot of pain in the foot itself, primarily on 
the instep and not really on the ankle.  On examination there 
was ecchymosis below the malleolus.  X-rays revealed no 
definite fracture but did show a lucent line.  The veteran 
was treated with an air cast.  Upon one-week follow-up, the 
veteran was experiencing reduced pain, and on examination 
there was no real swelling, erythema, or ecchymosis.  In a 
November 1991 treatment at Foothills Orthopedic, there was 
noted to be only occasional pain in the arch region and the 
dorsum of the right foot, as well as occasionally laterally.  
The examiner then diagnosed chronic sprain syndrome of the 
right ankle, resolving with minimal physical findings.  

In December 1996 the veteran was treated at Piedmont 
Orthopedic for complaints of left knee pain.  It was then 
noted that the veteran had a problem with a generalized mild 
arthritic condition involving various joints including the 
elbows, the right knee, the right ankle, and the left knee.  

In a statement dated August 6, 1997 and submitted in 
September 1997, the veteran reported that he served on active 
duty as a member of the XVIII Airborne Corps in Saudi Arabia 
from December 1990 through May 1991, during which he was on 
parachute duty status, but did not jump due to the combat 
situation.  He stated that because he was receiving hazardous 
duty (jump) pay, he was obligated to perform jumps once he 
returned to the United States.  He stated that he was 
discharged before this could be arranged, and that his unit 
arranged to have jumps performed at a later date.  He stated 
that he participated in an airborne exercise jump in 
"AAUTA" status on June 2, 1991, and that he then injured 
his right lower extremity, including in particular his right 
ankle and foot.  The Board points out that "UTA" denotes 
inactive duty for training (INACDUTRA).  With his September 
1997 submission the veteran provided a copy of September 1990 
orders from an Army Civil Affairs Brigade for persons to 
report for parachute duty, characterized as hazardous duty, 
with the veteran's name included among those required to 
report.  The veteran also provided a December 1990 Unit 
Mobilization order, with his name listed on the order.  The 
veteran also provided a March 26, 1991 order releasing his 
brigade from active duty, with a release date for the veteran 
in May 1991.  The veteran also provided a Unit Record of 
Reserve Training informing that the veteran completed jumps 
on May 31, 1991, June 1, 1991, and/or June 2, 1991.  A 
service DA Form 2173, dated June 1991, placed the veteran on 
temporary limited duty status based on injury to the right 
ankle and foot in the course of a parachute jump during 
inactive duty training on June 2, 1991.  A service DA Form 
3349, dated December 1992, placed the veteran on limited duty 
status, with no running, secondary to arthritis of the right 
ankle secondary to injury while parachute jumping. 

In a February 1998 notice of disagreement with a December 
1997 decision, the veteran reported that his pre-existing 
arthritis in the right knee was aggravated by his Operation 
Desert Storm service, or by his INACDUTRA parachute jump, or 
alternatively, that his right knee arthritis was aggravated 
by his service-connected right ankle/foot disorder.   

The claims folder contains an August 1998 private medical 
opinion diagnosing chronic degenerative arthritis of the 
right foot, right ankle, and right knee.  However, in 
association with a February 1999 VA examination, an X-ray 
examination report of the right foot, right ankle, and right 
knee included findings of mineralization and articulation 
within normal limits, with no disorder assessed.  The only 
positive finding was a small ossific density adjacent to the 
medial malleolus of the right ankle representing an unfused 
ossification center.  VA physical examination of the right 
knee and ankle produced no positive findings, with range of 
motion within normal limits, and no swelling, erythema, 
ligamentous laxity, or other signs or positive test findings 
indicative of a current disorder.  Nonetheless, the February 
1999 VA examiner assessed possible degenerative joint disease 
of the right knee and right ankle, based in part on the 
veteran's reports of exacerbation of right ankle pain after 
running, hiking, or walking for prolonged periods, and 
exacerbation of right knee pain with repetitive bending or 
prolonged bending, with pain increased on damp and rainy days 
and relieved by Naprosyn and rest.  The veteran had reported 
a history of a parachute landing injury resulting in a 
sprained right ankle and several days missed work thereafter 
as a result.  In a March 1999 addendum, the VA examiner 
opined that the right knee disorder was not "directly or 
indirectly" related to the right ankle/foot disorder.  
However, the VA examiner did note that X-rays showed 
degenerative changes and osteophyte formation in the right 
knee.  The examiner further opined that the veteran may have 
had underlying degenerative joint disease when he suffered 
the right ankle injury, and this degenerative joint disease 
may have been 'acutely exacerbated' by the parachute injury.  
A further VA medical opinion based on a review of the medical 
record was provided in April 1999.  

At a September 1998 hearing before a hearing officer at the 
RO, the veteran addressed issues of entitlement to service 
connection for traumatic osteoarthritis of the right ankle 
and foot to include chronic sprain syndrome, and entitlement 
to service connection for arthritis of the right knee.  The 
veteran testified that he had no difficulties with the right 
knee, foot, or ankle prior to service.  He testified that the 
current disorders resulted from a parachute jump on June 2, 
1991, with landing hard on the right side and injuring the 
right knee, foot, and ankle.  He testified that he had 
completed a Line of Duty Investigation Form related to that 
accident, but that he did not at the time realize the 
seriousness of the injury because he had never previously 
suffered a sprain.  He explained that there was therefore no 
medical record corresponding to the injury.  He testified 
that he was released to go home immediately after the jump, 
and he went home and removed his boot due to swelling in his 
foot.  He testified that following this injury he was treated 
by a private physician who placed his foot and ankle in an 
air cast for "a couple of weeks."  He testified that he 
periodically took medication for pain and inflammation 
associated with his foot and ankle injuries.  He testified 
that he did not currently wear a brace for his foot or ankle.  
He testified that he nearly always had pain in the foot or 
ankle, and that his activities were reduced.  He testified 
that at the time of the foot and ankle injury there was no 
direct injury to his knee.  He testified that he did not 
realize until six months to a year after the accident that 
his knee was also damaged, and he believed that the knee had 
grown gradually worse since then.

Questions that remain to be addressed in the current appeal 
are whether there are separately ratable disorders of the 
right foot and right ankle, and whether a right knee disorder 
was caused by or aggravated by the veteran's service-
connected right foot and ankle disorder.  The Board will also 
attempt to frame primary service connection questions 
regarding a right knee disorder, despite the absence of 
complete service medical records.  

The veteran's right foot and ankle disorder is currently 
assigned a 10 percent rating under Diagnostic Code 5010, 
based on traumatic arthritis.  Remand for reexamination of 
the right foot and ankle is necessary to assure compliance 
with DeLuca v. Brown, 8 Vet.App. 202 (1995), in which the 
Court held that when a Diagnostic Code provides for a rating 
based upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1999) must also be considered, and that an 
examination upon which the rating decision is based must 
adequately portray the extent of functional loss due to pain 
on undertaking motion, weakness, fatigability and 
incoordination.

The Board has further determined that remand for examination 
and an opinion as to the etiology of the right knee disorder 
is required.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).
 
The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should first contact the 
veteran and ask him to submit complete 
copies of all service medical records he 
has in his possession concerning both 
periods of active service.  All records 
submitted should be added to the claims 
folder.  Additionally, the RO should 
request that the NPRC, the APERCEN, and 
any other Federal facility believed to be 
in possession of the veteran's original 
service medical records, supply all of 
the veteran's service medical records, or 
provide a written response documenting 
their unavailability.  All records and 
responses received must be associated 
with the claims folder.  If after all 
efforts have been exhausted, the 
veteran's original service medical 
records, or copies thereof, are not 
obtained, the RO should issue a reported 
explaining how service records are 
maintained, why the search that was 
undertaken constituted a reasonably 
exhaustive search, and why further 
efforts were not justified.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

2.  The RO should request that the 
veteran identify all sources of medical 
treatment received for a right foot and 
ankle disorder and a right knee disorder 
since August 1998, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

3. Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and extent of any 
current right foot and ankle disorder, 
and the nature and etiology of any 
current right knee disorder.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
All clinical findings should be reported 
in detail.  Regarding the right foot and 
ankle disorders identified, the examiner 
should provide an opinion as to whether 
traumatic arthritis is present in the 
ankle and/or any portion of the foot.  
The right foot and ankle must be examined 
without any brace or assistive device.  
Any braces or assistive devices used by 
the veteran should, however, be described 
in the examination report.  Limitation of 
motion of the ankle in both dorsiflexion 
and plantar flexion should be specified 
in degrees.  A full range of motion of 
the ankle is 20 degrees dorsiflexion to 
45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2000).  For both the 
right foot and the right ankle, the 
examiner should separately comment on the 
effects of each disability upon the 
veteran's ordinary activity and how any 
pain associated with each disability 
impairs him functionally, particularly in 
the work-place, specifically, the degree 
of functional loss, if any, resulting 
from pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45, as applicable.

Regarding the right knee, the examiner 
should state whether traumatic arthritis 
developed during either period of 
service, and/or increased in severity 
during the latter period of service or as 
a result of the INACDUTRA parachute 
jumping in June 1991, and/or whether it 
was caused by or aggravated by the 
veteran's service-connected right foot 
and ankle disorder.

4. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examinations do not 
fully comply, including review of the 
claims file, the examination report(s) 
must be returned for corrective action.

5.  Following any appropriate 
development, the RO should issue a 
Statement of the Case on the issue of 
entitlement to service connection for 
left ear defective hearing.  The 
appellant and his representative are to 
be advised that they have sixty days 
from the date of mailing of the 
Statement of the Case to submit a 
substantive appeal as to that issue.

6.  The RO should then readjudicate the 
appealed claims of entitlement to a 
higher initial rating for a right foot 
and ankle disorder, entitlement to 
primary service connection for a right 
knee disorder, and entitlement to 
secondary service connection for a right 
knee disorder.  Regarding the right foot 
and ankle, the RO must consider whether 
separate ratings are appropriate if more 
than one disability is identified, and 
the RO must consider whether staged 
ratings are appropriate for the right 
foot and ankle disorder(s) for all 
periods beginning from the date of 
service connection, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the determinations remain 
adverse to the veteran, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this Remand is 
to procure clarifying data and to comply with governing law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
Remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


